Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 5 is acknowledged.
Applicant’s arguments, see page 7, filed 18 August 2022, with respect to the rejection of Claim 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 6 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 18 August 2022, with respect to the rejection of claim 1 and the claims depending from claim 1 have been fully considered but they are not persuasive.
Applicant has amended claim 1 such that it includes the limitations recited in the previously presented claim 5. Applicant argues that the prior art reference Igeta does not disclose a ratio of the length of the short edges of the color resists to the width of the sub-pixel regions within the range of 35 to 55%. However, this argument is not considered persuasive. Igeta discloses that the area of a transmission type sub-pixel, as shown in Fig. 15A, is 2116 μm2 (46 μm x 46 μm) and the area of the reflection type sub-pixel, as shown in Fig. 15A, is also 2116 μm2 (46 μm x 46 μm). See paragraph 0103 of Igeta. That is to say, the width of the sub-pixel region is 46 μm. As shown in Fig. 16A of Igeta, the resist is rectangularly shaped with a short edge length of 21.3 μm and a long edge length of 100 μm. Thus, the ratio of the length of the short edge of the resist to the width of the sub-pixel region is 46% (21.3 μm ÷ 46 μm). For this reason Applicant’s arguments are not considered persuasive and the previous rejection is not withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080055525 A1 (Igeta).
Regarding Claim 1, Igeta discloses a display device. The display device comprises a plurality of sub-pixels (paragraph 0028) that have substantially the same lengths and widths (Fig. 15A and 16A, see also paragraphs 0102-0103 and 0106). The display device further comprises a pixel array (Fig. 17) and a liquid crystal layer (corresponding to a display medium layer) (paragraph 0028). The display device also includes a color filter layer (paragraph 0114 and Fig. 18) that includes a plurality of resists for different colors (paragraph 0086 and 0114-0115). As shown in Fig. 2 of Igeta, the resists are arranged in two different directions (vertically and horizontally in Fig. 2), with adjacent resists in both directions having different colors and adjacent resists being spaced apart from each other. Igeta further discloses that the area of a transmission type sub-pixel, as shown in Fig. 15A, is 2116 μm2 (46 μm x 46 μm) and the area of the reflection type sub-pixel, as shown in Fig. 15A, is also 2116 μm2 (46 μm x 46 μm). See paragraph 0103 of Igeta. That is to say, the width of the sub-pixel region is 46 μm. As shown in Fig. 16A of Igeta, the resist is rectangularly shaped with a short edge length of 21.3 μm and a long edge length of 100 μm. Thus, the ratio of the length of the short edge of the resist to the width of the sub-pixel region is 46% (21.3 μm ÷ 46 μm).
Regarding Claims 2 and 7-8, Igeta discloses that the color filter layer comprises empty regions between adjacent resists (Fig. 1-3). The resists shown in Fig. 1 have a rectangular shape comprising two longer edges and two shorter edges. As shown in Fig. 1, the empty region between the resists results in the edges being spaced apart from a junction of sub-pixel regions.
Regarding Claim 3, Igeta discloses a rectangular-shaped pixel with a width (short edge length) of 21.3 microns, which represents a value of 46% when taking the ratio of the short edge length to the width of the sub-pixel region (paragraph 0106 and Fig. 16A).
Regarding Claim 9, Igeta discloses that the first and second directions are substantially perpendicular to each other (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20190163005 A1 (Hsu).
Regarding Claim 4, Igeta discloses a display device according to instant Claim 1. However, Igeta does not disclose that the color resists have a length greater than the length of the sub-pixel regions. Hsu teaches a display panel. Specifically, Hsu teaches three color resists, wherein the length of the color resists is a sum of the lengths of several sub-pixel units (Hsu, paragraph 0047). Igeta and Hsu are analogous art because both references pertain to display panels. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make the color resists have a length greater than the length of the sub-pixels, as taught by Hsu, in the display device disclosed by Igeta because this configuration leaves more space for designing another element and manufacturing uniformity is not affected (see Hsu, paragraph 0049).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20190163005 A1 (Hsu) and US 20190041691 A1 (Chen).
Regarding Claim 6, Igeta discloses a display device according to instant Claim 1. However, Igeta does not disclose that the length of the long edges of the color resists is between 160 micrometers and 500 micrometers. Hsu teaches a display panel. Specifically, Hsu teaches three color resists, wherein the length of the color resists is a sum of the lengths of several sub-pixel units (Hsu, paragraph 0047). As can be seen in Fig. 16A of Igeta, the length of a sub-pixel unit may be approximately 100 micrometers. The sum of several sub-pixel unit lengths could fall within the range specified by instant Claim 6 when using the singular sub-pixel unit length of 100 micrometers. Chen teaches a display panel and display device. The display device taught by Chen comprises a first substrate, which is a color filter substrate, and a second substrate which is a thin-film transistor layer (Chen, paragraph 0030). The display device also comprises a liquid crystal layer (Chen, paragraph 0030). The liquid crystal layer is referred to as an externalized color filter substrate (Chen, paragraph 0031). Chen teaches that a color resist sub-pixel has a length of 315 micrometers (Chen, paragraph 0031), which falls into the range recited by instant Claim 6. Igeta, Hsu, and Chen are analogous art because each reference pertains to display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have the length of the color resist be between 160 micrometers and 500 micrometers, as taught by Hsu and Chen, in the display device disclosed by Igeta because color resists having a length within this range are commonly used in the art.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20160190212 A1 (Takii).
Regarding Claim 10, Igeta discloses a display device according to instant Claim 1. However, Igeta is silent in regards to arranging resists in a diagonal direction. Takii teaches a display device. The display device taught by Takii includes multiple color filters (corresponding to resists) that are arranged in a diagonal direction (Takii, paragraph 0082). Igeta and Takii are analogous art because both references pertain to display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the diagonal direction arrangement, as taught by Takii, for the display device disclosed by Igeta because arranging color filters in this manner may prevent color mixture defects that occur when color filters are arranged close to each other (see Takii, paragraph 0082).
Regarding Claims 11-13, Igeta discloses that the resists are symmetric along the direction they are arranged (Fig. 2-3). Igeta further discloses that the resists have a plurality of short edges and that two of the short edges are aligned with the junctions of the sub-pixel regions (Fig. 1). As stated above, Igeta also discloses a rectangular-shaped pixel with a width (short edge length) of 21.3 microns, which represents a value of 46% when taking the ratio of the short edge length to the width of the sub-pixel region (paragraph 0106 and Fig. 16A).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20160190212 A1 (Takii) as applied to Claim 10 above, and further in view of US 20160238900 A1 (Tseng).
Regarding Claims 14-17, Igeta, when modified to include the teachings of Takii as explained above, teaches a display device according to instant Claim 10. However, neither Igeta nor Takii disclose a cross-shaped region in the sub-pixel region. Tseng teaches an array substrate and a display panel using the same. In particular, Tseng arranges a color filter on an array substrate and a pixel electrode is provided in an arrangement of lines that forms a radiating structure surrounding a center defined by a cross-shaped structure (see Tseng, paragraph 0045). The cross-shaped structure has extension points of equal lengths extending in two substantially perpendicular directions (Tseng, Fig. 5). Igeta, Takii, and Tseng are analogous art because each reference pertains to display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the cross-shaped structure taught by Tseng for the color resists disclosed by Igeta (modified to include the teachings of Takii) because the cross-shaped structure increases the aperture ratio and enhances the displaying performance (see Tseng, paragraph 0045).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                            
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/08/2022